Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

________________________
                                             :
QUINCY C. BROWN,                             :
                                             :               Civil Action No. 17-10687 (ES)
                       Petitioner,           :
                                             :
                       v.                    :               MEMORANDUM OPINION
                                             :
JOHN POWELL,                                 :
                                             :
                       Respondent.           :
________________________:
SALAS, DISTRICT JUDGE

It appearing that:

1.     This matter is before the Court upon the submission of a Petition for Writ of Habeas Corpus

       pursuant to 28 U.S.C. § 2254 by Quincy C. Brown (“Petitioner”). (D.E. No. 7 (the

       “Petition”)).

2.     At the time he filed an initial petition, Petitioner was an inmate confined at South Woods

       State Prison in Bridgeton, New Jersey. (D.E. No. 1).

3.     On November 30, 2017, the Court entered an Order administratively terminating the matter

       because Petitioner neither prepaid the $5.00 filing fee as required by Local Civil Rule

       54.3(a), nor submitted an application to proceed in forma pauperis. (D.E. No. 2); see L.

       Civ. R. 81.2(b).

4.     In response to that Order, Petitioner submitted an amended petition.          (D.E. No. 3).

       Petitioner, however, still failed to submit the filing fee or a complete an in forma pauperis
     application; and the Court once again entered an administrative termination order. (D.E.

     No. 4).

5.   On March 23, 2018, Petitioner submitted the Petition (D.E. No. 7) and the required $5

     filing fee, but it was inadvertently filed in a new case. See Brown v. Attorney General,

     Civil Action No. 18-4785.

6.   On April 24, 2018, the Court entered an Order directing the Clerk to file the Petition as an

     amended petition in the instant case, but also administratively terminating the instant case

     because Petitioner failed to update his address after his release from prison on April 9,

     2018. (D.E. No. 6).

7.   On May 23, 2018, Petitioner updated his address with the Court. (D.E. No. 8). The Court

     then re-opened this case and entered an Order to Answer. (D.E. No. 9).

8.   On September 13, 2018, as permitted by the Order to Answer, Respondent filed a Motion

     to Dismiss the Petition on Timeliness Grounds. (D.E. No. 11, Respondent’s Motion

     (“Mot.”)). Petitioner did not file any opposition.

9.   In the Petition, Petitioner challenges his 2010 state-court conviction for first-degree

     possession of cocaine with intent to distribute, N.J.S.A. 2C:35–5a(1); third-degree

     possession of cocaine, N.J.S.A. 2C:35–10a(1); third-degree possession of marijuana with

     intent to distribute, N.J.S.A. 2C:35–5a(1); and fourth-degree possession of marijuana,

     N.J.S.A. 2C:35–10a(3). Petitioner was convicted after a jury trial and sentenced to a

     sixteen-year prison term with a parole ineligibility period of eight years; and a concurrent

     four-year term with a two-year parole ineligibility period. State v. Brown, No. A-2188-

     10T3, 2012 WL 2196579, at *1 (N.J. Super. Ct. App. Div. June 18, 2012). The court also


                                              2
         imposed penalties in addition to an aggregate driver’s license suspension of forty-eight

         months. Id.

10.      Petitioner appealed and the Appellate Division affirmed the conviction, but remanded for

         the lower court to modify the license suspension to twenty-four months instead of forty-

         eight. Id. Petitioner filed a petition for certification, which was denied by the New Jersey

         Supreme Court on December 13, 2012.                   State v. Brown, 56 A.3d 690 (N.J. 2012).

         Petitioner did not file a petition for writ of certiorari with the Supreme Court of the United

         States at this time.

11.      On January 10, 2013, Petitioner filed a petition for post-conviction relief (“PCR”). (Mot.,

         Ex. 7). The PCR court denied relief on May 13, 2014, and Petitioner filed an appeal on

         October 2, 2014. (Id., Exs. 8 & 9). The Appellate Division denied his appeal on June 8,

         2016, State v. Brown, No. A-1048-14T2, 2016 WL 3172866 (N.J. Super. Ct. App. Div.

         June 8, 2016); and on June 17, 2016, Petitioner filed a petition for certification with the

         New Jersey Supreme Court (Mot., Ex. 11). On September 28, 2016, the New Jersey

         Supreme Court denied the petition for certification. State v. Brown, 151 A.3d 980 (N.J.

         2016). On December 21, 2016, Petitioner filed a petition for a writ of certiorari with the

         United States Supreme Court, which the Court denied on March 27, 2017. Brown v. New

         Jersey, No. 16-7687 (2017). Petitioner then filed the Petition, which is postmarked

         November 1, 2017.1 (D.E. No. 1).




1
          For purposes of a statute of limitations inquiry, “a pro se prisoner’s habeas petition is deemed filed at the
moment he delivers it to prison officials for mailing to the district court.” Burns v. Morton, 134 F.3d 109, 113 (3d
Cir.1998); see also Jenkins v. Superintendent of Laurel Highlands, 705 F.3d 80, 84 n. 2 (3d Cir.2013) (describing the
prisoner mailbox rule generally). The Court assumes for purposes of this Opinion that Petitioner delivered the
Petition to prison officials on the day the envelope is postmarked.
                                                          3
12.    The governing statute of limitations under the Antiterrorism and Effective Death Penalty

       Act (“AEDPA”) is found at 28 U.S.C. § 2244(d), which states in relevant part:

              (1) A 1-year period of limitation shall apply to an application for a
              writ of habeas corpus by a person in custody pursuant to a judgment
              of a State court. The limitation period shall run from the latest of-

                      (A) the date on which the judgment became final by the
                      conclusion of direct review or the expiration of the time for
                      seeking such review; [or]. . .

                      (2) The time during which a properly filed application for
                      State post-conviction or other collateral review with respect
                      to the pertinent judgment or claim is pending shall not be
                      counted toward any period of limitation under this
                      subsection.

28 U.S.C. § 2244(d); see also Jones v. Morton, 195 F.3d 153, 157 (3d Cir. 1999).

13.    Pursuant to § 2244(d), evaluation of the timeliness of a § 2254 petition requires a

       determination, first, of when the relevant judgment became “final;” and, second, the period

       of time during which an application for state post-conviction relief was “properly filed”

       and “pending.” Id. The judgment is determined to be final by the conclusion of direct

       review, or the expiration of time for seeking such review, including the ninety-day period

       for filing a petition for writ of certiorari in the United States Supreme Court. See Gonzalez

       v. Thaler, 132 S. Ct. 641, 653–54 (2012).

14.    The AEDPA limitations period is tolled, however, during any period a properly filed PCR

       petition is pending in a state court. 28 U.S.C. § 2244(d)(2); see also Thompson v. Adm’r

       New Jersey State Prison, 701 F. App’x 118, 121 (3d Cir. 2017); Jenkins v. Superintendent

       of Laurel Highlands, 705 F.3d 80, 85 (3d Cir. 2013). The PCR petition is considered to

       be pending, and the AEDPA limitations period continues to be tolled, during the time the


                                                4
         petitioner could have appealed a PCR decision within the state courts, even if the petitioner

         did not in fact file such an appeal. Carey v. Saffold, 536 U.S. 214, 219–21 (2002); Swartz

         v. Meyers, 204 F.3d 417, 420–24 (3d Cir. 2000) (citing Kapral v. United States, 166 F.3d

         565, 577 (3d Cir. 1999)). If the petitioner files an untimely appeal that a state appellate

         court nonetheless addresses on its merits, AEDPA tolling resumes upon the untimely

         appeal’s filing, but the period between the deadline for a timely appeal and the actual filing

         of the untimely appeal is not tolled. See Evans v. Chavis, 546 U.S. 189, 191, 197, 200–01

         (2006) (citing Saffold, 536 U.S. at 219–21); Douglas v. Horn, 359 F.3d 257, 263 (3d Cir.

         2004) (rejecting the notion that by “filing a nunc pro tunc petition for leave to appeal a

         petitioner could obtain further tolling after the time for even discretionary review of a

         judgment has expired”); Thompson, 701 F. App’x. at 121–22 (“[A]n application is pending

         during the period between (1) a lower court’s adverse determination, and (2) the prisoner’s

         filing of a notice of appeal, provided that the filing of the notice of appeal is timely under

         state law.”) (internal quotation marks omitted)); Swartz, 204 F.3d at 424 n.6 (“We . . . agree

         that the time during which Swartz’s nunc pro tunc request for allowance of appeal was

         pending does not toll the statute of limitation.”). 2 Finally, “[t]he application for state

         postconviction review is therefore not ‘pending’ after the state court’s postconviction



2
          See also, e.g., Harris v. Nogan, No. 17–259, 2017 WL 5725054, at *3–5 (D.N.J. Nov. 28, 2017) (counting
days between timely appeal deadline and untimely appeal filing towards AEDPA limitations period), aff’d sub nom
Harris v. Attorney Gen. of the State of N.J., No. 18-1037 (3d Cir. Apr. 20, 2018) (denying certificate of appealability);
Alvarenga v. Lagana, No. 13–4604, 2016 WL 3610156, at *1 (D.N.J. July 1, 2016) (“When an out-of-time appeal is
filed, even if the appeal is accepted as properly filed by the state appeals court, statutory tolling does not include the
period between the expiration of time to appeal and when the appeal was actually filed.”), aff’d sub nom Alvarenga v.
Admin N. State Prison, No. 16–3538 (3d Cir. Dec. 14, 2016)(denying certificate of appealability); Comer v. Johnson,
No. 17-1005, 2018 WL 1469052, at *5 (D.N.J. Mar. 26, 2018) (same); Rullan v. New Jersey, No. 15-140, 2018 WL
1378692, at *2 (D.N.J. Mar. 19, 2018) (same).

                                                            5
         review is complete, and § 2244(d)(2) does not toll the 1-year limitations period during the

         pendency of a petition for certiorari.” Lawrence v. Florida, 549 U.S. 327, 332 (2007).

15.      Here, Petitioner’s judgment became final on March 13, 2013, when the ninety-day period

         for filing a petition for writ of certiorari with the United States Supreme Court on direct

         appeal expired. See Brown, 56 A.3d 690. But because he had already filed his PCR

         Petition on January 10, 2013, his one-year statute of limitations period did not begin to run

         and instead was statutorily tolled. See 28 U.S.C. § 2244(d)(2). On May 13, 2014, the

         PCR court denied his petition and thus he had 45 days to file his notice of appeal. See N.J.

         Ct. R. 2:4-1(a). When he failed to do so, the statute of limitations period once again began

         to run on June 28, 2014. On October 2, 2014, 96 days after his one-year limitations period

         ran, he filed his notice of appeal with the Appellate Division, which again tolled the

         limitations period.        When the New Jersey Supreme Court denied his petition for

         certification on September 28, 2016, his limitations period began running again, and

         continued until it expired 269 days later on June 26, 2017.3 As a result, the habeas Petition

         he filed in November 2017 was slightly over four months late.4

16.      In Holland v. Florida, the Supreme Court held that AEDPA’s one-year limitations period

         is subject to equitable tolling in appropriate cases, on a case-by-case basis. 560 U.S. 631,

         649–50 (2010); Ross v. Varano, 712 F.3d 784, 798 (3d Cir. 2013). A litigant seeking

         equitable tolling bears the burden of establishing two elements: “(1) that he has been



3
           As suggested above, the petition for certiorari Petitioner filed with the United States Supreme Court did not
toll the statute limitations period. See Lawrence, 549 U.S. at 332.
4
          Even if the Court did not consider the 96 days that elapsed between the denial of Petitioner’s PCR petition
and the filing of his PCR appeal with the Appellate Division, the limitations period would have expired on September
28, 2017. The habeas Petition filed in November 2017 would therefore still be untimely.
                                                           6
      pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his

      way.” Holland, 560 U.S. at 649 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005));

      see also Jenkins, 705 F.3d at 89.

17.   The diligence required for equitable tolling is reasonable diligence, not maximum, extreme,

      or exceptional diligence. Holland, 560 U.S. at 653. “This obligation does not pertain

      solely to the filing of the federal habeas petition, rather it is an obligation that exists during

      the period appellant is exhausting state court remedies as well.” LaCava v. Kyler, 398

      F.3d 271, 277 (3d Cir. 2005) (citation omitted); see also Alicia v. Karestes, 389 F. App’x

      118, 122 (3d Cir. 2010) (holding that the “obligation to act diligently pertains to both the

      federal habeas claim and the period in which the petitioner exhausts state court remedies”).

      Reasonable diligence must be considered in light of the particular circumstances of the

      case. See Ross, 712 F.3d at 799; Schlueter v. Varner, 384 F.3d 69, 74 (3d Cir. 2004) (“Due

      diligence does not require the maximum feasible diligence, but it does require diligence in

      the circumstances.”) (internal quotation marks and citations omitted).

18.   The court also must determine whether extraordinary circumstances exist to warrant

      equitable tolling:   “[G]arden variety claim[s] of excusable neglect” by a petitioner’s

      attorney generally do not present an extraordinary circumstance meriting equitable tolling.

      Holland, 560 U.S. at 651 (citations omitted); see also Merritt v. Blaine, 326 F.3d 157, 168

      (3d Cir. 2003). Rather, equitable tolling can be triggered only when “the principles of

      equity would make the rigid application of a limitation period unfair, such as when a state

      prisoner faces extraordinary circumstances that prevent him from filing a timely habeas

      petition and the prisoner has exercised reasonable diligence in attempting to investigate


                                                  7
      and bring his claims.” LaCava, 398 F.3d at 275–276; see also Holland, 560 U.S. at 648–

      49 (citing Pace, 544 U.S. at 418); Jenkins, 705 F.3d at 89 (holding that equitable tolling

      should be applied sparingly, and only when the “principles of equity would make the rigid

      application of a limitation period unfair” (citations omitted)).

19.   In the Petition, Petitioner fails to set forth any basis for the equitable tolling of the

      limitations period; he did not file a response to Respondent’s Motion to Dismiss; and the

      Court discerns no other basis for tolling.

20.   According to the certificate of service filed by Respondent, however, it appears the Motion

      may have been served on Petitioner at his old address in prison.           (D.E. No. 11-1).

      Accordingly, while the Court will still dismiss the Petition at this time, it will also give

      Petitioner a 30-day period to submit arguments for equitable tolling of the statute of

      limitations. The Court will retain jurisdiction for that 30-day period and will reopen the

      matter in the event Petitioner submits an equitable tolling argument. The Court will

      dismiss the Petition with prejudice if no argument for equitable tolling is received within

      that 30-day period.

21.   AEDPA provides that an appeal may not be taken to the Court of Appeals from a final

      order in a § 2254 proceeding unless a judge issues a certificate of appealability on the

      ground that “the applicant has made a substantial showing of the denial of a constitutional

      right.” 28 U.S.C. § 2253(c)(2). In Slack v. McDaniel, 529 U.S. 473, 484 (2000), the

      United States Supreme Court held: “When the district court denies a habeas petition on

      procedural grounds without reaching the prisoner’s underlying constitutional claim, a COA

      should issue when the prisoner shows, at least, that jurists of reason would find it debatable


                                                   8
      whether the petition states a valid claim of the denial of a constitutional right and that jurists

      of reason would find it debatable whether the district court was correct in its procedural

      ruling.” Id. The Court denies a certificate of appealability because “jurists of reason”

      would not find the untimeliness of the Petition to be debatable. See id.

22.   An appropriate order follows.



                                                               s/Esther Salas
                                                              Esther Salas, U.S.D.J.




                                                  9
